DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing a filter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: It is unclear in Claim 1 if the plurality of individual fibers are part of the flat sheet media or if they are a separate layer attached to the flat sheet media. In view of the disclosure, and for prior art search and claim interpretation, it is interpreted that the individual fibers are part of the flat sheet media, that is only one layer is required.
Claim 3: “the plurality of lobes” lacks antecedent basis in the claims.
Claim 5: Claim 5 recites that the individual fibers are “mechanically interlocked”. It is unclear what structure is required by the process of mechanically interlocking the fibers and what, exactly, constitutes mechanical interlocking. The disclosure fails to provide any further explanation of what structure would be understood by “mechanically interlocked”. It is interpreted that any physical touching of the fibers results in mechanical interlocking of the fibers in the layer. 
Claim 8: Claim 7 and Claim 1, from which Claim 8 depends, do not recite a plurality of cylindrical profiles. Therefore, “each of the” lacks antecedent basis in the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) in view of Jones et al. (US Pub. No. 2010/0024370).
Claim 1: Jones et al. teach a filter element comprising at least one layer comprising a plurality of individual fibers, wherein at least a subset of the plurality of individual fibers each comprises a non-circular cross-section [0021]; and at least one flat sheet media [0031, 0032], wherein the flat sheet media is configured as spirally wound having a cylindrical profile, such that the plurality of individual fibers are bound to the at least one flat sheet media when configured with the cylindrical profile [0029, 0031].
Claims 2 and 3: at least a portion of the individual fibers have a trilobal structure [0021].
Claim 4: the fibers are thermally bound to the flat sheet media [0021].
Claim 5: Jones et al. teaches that the web is formed by meltspinning fibers “through jets into a plurality of continuous fibers which are uniformly deposited into a random three dimensional web”. This means that the fibers are interconnected and randomly distributed through the 3D web of fibers. As such, this is considered to be mechanically interlocked.
Claim 6: the media is configured for filtering gas turbine air [0034] which is configured to capture particles [0016]. 
Claim 7: The at least one layer comprises a top layer (20) and a bottom layer (12), that is multiple layers.
Claim 8: the media is configured for filtering gas turbine air [0034] which is configured to capture particles [0016].
Claim 9: the fibers are trilobal in cross-section which describes lobes extending from a central portion [0021].
Claim 10: the subset of individual fibers includes substantially circular cross-section fibers [0021].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON G FITZSIMMONS/